Cline, Judge:
These are appeals for reappraisement of rubber boots imported from Japan and appraised on the basis of the American selling price at $2.0264 per pair.
At the trial counsel for the importer stated:
Me. Ttjttle: * * *
The merchandise in each case was entered under certificate of pending reap-praisement, and I now offer to stipulate that upon the dates of exportation of these rubber boots from Japan such or similar merchandise manufactured or produced in the United States was being freely offered for sale, packed, ready for delivery to all purchasers in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities in such market, at the following prices:
With respect to Reappraisement 138223-A, where the exportation occurred November 30, 1939, at a price of a dollar and ninety-two cents, less 3 per cent per pair.
Mb. Weil: Government so stipulates.
*442Mr. Ttjttlb: And with, regard to Reappraisement 138656-A, where exportation took place July 6, 1939, at a dollar and sixty cents, less 3 per cent.
Mr. Weil: The Government so stipulates.
On the agreed facts I find the American selling price as that value is defined in section 402 (g) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are, with respect to reappraisement 138223-A one dollar and ninety-two cents, less 3 per centum, per pair, and with respect to reappraisement 138656-A one dollar and sixty cents, less 3 per centum, per pair.
Judgment will be rendered accordingly.